ORDER

PER CURIAM.
Defendant Lonnell Johnson (“Johnson”) appeals from the trial court’s judgment entered upon his convictions by a jury of robbery in the first degree, in violation of Section 569.020, RSMo 2000, and armed criminal action, in violation of Section 571.015, RSMo 2000. Johnson was sentenced to two concurrent terms of twenty years imprisonment.
On appeal, Johnson argues the trial court erred in: (1) overruling his motion for judgment of acquittal and entering judgment and sentencing him for robbery in the first degree because there was insufficient evidence for the jury to believe beyond a reasonable doubt that he displayed or threatened the use of what appeared to be a deadly weapon; and (2) overruling his objection and admitting into evidence his flight from the police officers and his discarding of a revolver during the chase because admission of such evidence was more prejudicial than probative.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).